United States Court of Appeals
                      For the First Circuit


No. 13-1825

                           IVAN HODGE,

                      Petitioner, Appellee,

                                v.

                ANTHONY MENDONSA, Superintendent,

                      Respondent, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on December 30, 2013 is
amended as follows:

     On page 2, line 3, "the" is inserted between "of" and "second-
degree".

     On page 2, line 10, the extra space between "v." and "Francis"
is deleted.

     On page 2, line 11, "(unpublished table opinion) (2011)" is
replaced with "(2011) (unpublished table opinion)".